Case 1:19-cv-25283-EGT Document 72 Entered on FLSD Docket 04/07/2021 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          CASE No. 19-cv-25283-KMW-TORRES

   LEONARDO CELORRIO and MIKAEL
   MORALES,

          Plaintiffs,

   vs.

   FACCI OF MERRICK PARK, INC., a
   Florida for-profit corporation, FABRIZIO
   BUONO, an individual, and KOSMAS
   KALAS, an individual,

         Defendants.
   ______________________________________/

                   ORDER FOLLOWING DISCOVERY HEARING [D.E. #63]

         This matter is before the Court at a discovery hearing conducted on March 4,

  2021. The Court announced its rulings and reasoning on the issues raised on the

  record at the hearing. This Order is entered to memorialize those rulings on the

  docket. Accordingly, it is hereby:

         ORDERED and ADJUDGED:

  1.     The Relevant Time Period for discovery in this December 24, 2014 through

         December 31, 2019.

  2.     For Request for Production #1, Defendant, FACCI OF MERRICK PARK,

         INC. (“Facci”) shall produce the schedules requested for the Relevant Time

         Period.    The parties have agreed to “table” the remaining issues pending

         further discovery responses.
Case 1:19-cv-25283-EGT Document 72 Entered on FLSD Docket 04/07/2021 Page 2 of 3




  3.    For Request for Production #6, Facci shall produce the Manager Activity

        Reports for the Relevant Time Period. In lieu of providing same, Defendants

        may stipulate to the use of the Manager Activity Reports from a related case.

  4.    For Request for Production #7, Facci shall produce responsive documents for

        the Relevant Time Period.

  5.    For Request for Production #8, the parties have agreed to “table” the

        remaining issues pending further discovery responses.

  6.    For Request for Production #15, Facci shall provide responsive documents

        relating to its Fifth Affirmative Defense.

  7.    For Request for Production #18, the parties have agreed to “table” the

        remaining issues pending further discovery responses.

  8.    For Request for Production #19, Facci shall produce responsive documents

        relating to the Florida Unemployment Compensation Fund for the Relevant

        Time Period.

  9.    For Request for Production ##23, 29, 40, 42-43 & 49, Facci shall produce

        responsive documents.

  10.   For Request for Production #48, 53-56 the parties have agreed to “table” the

        remaining issues pending further discovery responses.

  11.   For Interrogatories ##16, 18-19, Facci shall provide fully responsive

        responses to same.

  12.   Defendants shall serve amended responses as set forth above by March 29,

        2021.
Case 1:19-cv-25283-EGT Document 72 Entered on FLSD Docket 04/07/2021 Page 3 of 3




        DONE AND ORDERED in Miami, Florida this 7th day of April, 2021.



                               ________________________________________
                               EDWIN G. TORRES
                               UNITED STATES MAGISTRATE JUDGE
